Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 28, 2012, with respect to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2011 of Digital Ally, Inc., which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned reports. /s/ Grant Thornton LLP Kansas City, Missouri March 29, 2012
